
	

113 S2682 IS: Made in the U.S.A. Act
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2682
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Pryor (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require certain Federal agencies to use iron, steel, wood products, cement and manufactured
			 goods produced in the United States in public construction projects, to
			 permanently
		  extend the Build America Bonds program, to ensure that transportation and
			 infrastructure projects
		  carried out using Federal financial assistance are constructed with steel,
		  iron, and manufactured goods that are produced in the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Made in the U.S.A. Act.2.Buy American
			(a)In
			 generalNotwithstanding any other provision of law, except for the Trade Agreements Act of 1979 (19 U.S.C.
			 2501 et seq.), the head of a
			 Federal agency may not obligate or expend funds appropriated to
			 the
			 agency, or provide financial assistance using funds appropriated to the
			 agency,
			 for a project for the construction, alteration, maintenance, or repair of
			 a
			 public building or public work unless substantially all of the  iron,
			 steel, wood
			 products, cement, and manufactured goods used in
			 the
			 project are produced in the United States.(b)WaiverThe
			 head of a Federal agency may waive the provisions of subsection (a) with
			 respect to such
			 if he or she determines that—
				(1)the application
			 of such provisions would be inconsistent with the public interest;
				(2)iron, steel, wood products, cement, and manufactured goods are
			 not produced in the United States in sufficient and reasonably available
			 quantities and of a satisfactory quality; or(3)inclusion of  iron, steel, wood products, cement, and manufactured goods produced in the United
			 States will increase the project schedule or total cost of
			 the
			 project by more than 25 percent (or by more than 50 percent for Department
			 of Defense projects).(c)Waiver requirements(1)Detailed justification in federal registerIf the head of	a Federal agency issues a waiver under subsection (b), he or she shall
			 publish a detailed
			 justification for such waiver in the Federal Register.(2)Annual
			 reportNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, in any year that the head of a Federal
			 agency
			  issues a waiver under subsection (b), the agency head shall
			 submit a report to Congress that—(A)specifies each project with respect to which the agency head issued a waiver under subsection (b)
			 during the preceding calendar year;(B)identifies the country of origin and product specifications for steel, iron, wood products, cement
			 or manufactured goods acquired pursuant to each waiver issued by the
			 agency head under subsection (b) during the preceding calendar year;(C)summarizes the monetary value of contracts awarded pursuant to each such waiver;(D)summarizes the funds expended on—(i)steel, iron, wood products, cement, and manufactured goods produced in the United States for
			 projects with respect to which the requirement under this
			 section applied during the preceding calendar year; and(ii)steel, iron, wood products, cement, and manufactured goods produced outside the United States for
			 projects with respect to which the agency head issued a waiver under
			 subsection (b)(1) during the preceding calendar year; and(E)provides an employment impact analysis of the cumulative effect of all waivers issued by the agency
			 head under subsection (b) during the preceding calendar year on
			 manufacturing employment in the United States.(d)Excepted itemsThis section shall not apply to articles, materials, or supplies—(1)for use outside the United States (as described in sections 8302(a)(2)(A) and 8303(b)(1)(A));(2)below the micro-purchase threshold under section 1902 of title 41, United States Code;(3)including information technology that is a commercial item (as described in section 25.103(e) of
			 title 48, Code of Federal Regulations); or(4)for commissary resale (as described in section 25.103(d) of title 48, Code of Federal Regulations).(e)Relationship to
			 State requirementsThe head of a Federal agency may not
			 impose any limitation or condition on financial assistance provided using
			 funds
			 appropriated to the agency that—(1)restricts any State from imposing more
			 stringent requirements than the requirements under this section on the use
			 of  iron, steel, wood products, cement, and manufactured goods in
			 foreign countries in projects carried out with such assistance; or(2)restricts any
			 recipient of such assistance from complying with such State requirements.
				(f)Intentional
			 violationsA person
			 shall be ineligible to receive any contract or subcontract made with funds
			 authorized to be appropriated to a Federal agency pursuant to the
			 debarment,
			 suspension, and ineligibility procedures in subpart 9.4 of chapter 1 of
			 title
			 48, Code of Federal Regulations, for a 6-year period beginning on the date
			 of a determination under this subsection, if a court or the Federal agency
			 determines that the person intentionally
			 represented that
			 any iron, steel, wood product, cement, or manufactured good used in
			 projects to which this section applies, sold in
			 or
			 shipped
			 to the United States that was not produced in the United States, was
			 produced
			 in the United States.(g)Application of
			 requirements to entire projectThe requirement under subsection (a) and the
			 exceptions specified in subsection (b) shall apply to the total of
			 obligations
			 and
			 expenditures for an entire project and not only to obligations and
			 expenditures
			 for component parts of such project.
			(h)DefinitionsIn this section, the terms
			 public building and public work—(1)have the meanings
			 given such terms in section 8301 of title 41, United States Code; and(2)include
			 airports, bridges, canals, dams, dikes, pipelines, railroads, multiline
			 mass
			 transit systems, roads, tunnels, harbors, and piers.
				(i)Effective
			 dateThis section shall apply to amounts appropriated or
			 otherwise
			 made available at least 1 year after the date of the enactment of this
			 Act.3.Permanent
			 Extension of Build America Bonds(a)Reduction in
			 bond holder credit percentageSection 54AA(b) of the Internal Revenue  Code of 1986 is
			 amended by striking 35 percent and inserting 28 percent
			 (35 percent in the case of bonds issued before January 1, 2011).(b)Permanent extensionSection 54AA(d)(1)(B) of such Code is amended by
			 inserting
			 or after the date of the enactment of the Made in the U.S.A. Act, after January 1, 2011,.(c)Qualified bond definedSection 54AA(g) of such Code
			 is amended by striking paragraph (2) and inserting the following:
				(2)Qualified bondFor purposes of this section, the term qualified bond—(A)means any build America bond issued as part of an issue if—(i)100 percent of the excess of—(I)the available project proceeds (as defined in section 54A) of such issue, over(II)the amounts in a reasonably required reserve (within the meaning of section 150(a)(3)) with respect
			 to such issue, are to be used for capital expenditures (including capital
			 expenditures for
			 levees and other flood control projects), and(ii)the issuer makes an irrevocable election to have this subsection apply;(B)includes any bond (or series of bonds) issued to refund a qualified
				bond if—(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average
			 maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the
			 refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the
			 issuance of the
				refunding bond,(C)includes any bond (or
				series of bonds) that is reasonably expected to be used for the
			 issuer’s
				operating expenses as long as the issue is limited to a maturity of
			 13 months
				or less, and(D)includes any bond (or series of bonds) that is a
				qualified 501(c)(3) bond (as defined in section
				145).(3)Additional purposes(A)In the case of a refunding bond referred to in
				paragraph (2)(B), the applicable percentage with respect to such
			 bond under
				section 6431(b) shall be the lowest percentage specified in
			 paragraph (2) of
				such section.
						(B)For purposes of paragraph (2)(B)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).(C)Subchapter IV of chapter 31 of title 40, United States Code, shall apply to projects financed with
			 the proceeds of any build America bond issued
			 after the date of the enactment of this paragraph..
			(d)Payments to
			 issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)in subsection (a), by striking issued before January 1,
			 2011; and
					(B)in subsection (f)(1)(B), by striking
			 before January 1, 2011  and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSection 54AA(g) of such Code is
			 amended—(A)in the subsection heading, by striking
			 qualified bonds issued
			 before 2011  and inserting
			 certain qualified
			 bonds; and(B)in the matter preceding paragraph (1), by striking before January 1,
			 2011.(e)Reduction in
			 percentage of payments to issuersSection 6431(b) of such Code
			 is amended by striking 35 percent and inserting 28
			 percent (35 percent in the case of bonds issued before January 1,
			 2011).
			4.Federal-aid
			 highway Buy America provisions
			(a)In
			 generalSection 313 of title
			 23, United States Code, is amended to read as follows:
				
					313.Buy
				America
						(a)Domestic source
				requirement for steel, iron, and manufactured goods
							(1)In
				generalNotwithstanding any other provision of law, funds made
				available to carry out this title may not be obligated for a
			 project unless the
				steel, iron, and manufactured goods used for the project are
			 produced in the
				United States.
							(2)ScopeThe
				requirements under this section shall apply to all contracts for a
			 project
			 carried out
				within the scope of the applicable finding, determination, or
			 decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.),
				regardless of the funding source of such contracts, if at least 1
			 contract
				for the project is funded with amounts made available to carry out
			 this
				title.
							(b)Exceptions
							(1)Issuance of
				waiversThe Secretary may waive the requirements of subsection
				(a) only if the Secretary determines that—
								(A)applying
				subsection (a) would be inconsistent with the public interest, as
			 determined in
				accordance with the regulations issued under paragraph (2);
								(B)the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
									(i)in
				sufficient and reasonably available quantities; and
									(ii)of a satisfactory
				quality; or
									(C)the use of steel,
				iron, and manufactured goods produced in the United States for a
			 project will
				increase the project schedule or total cost of
			 the
			 project by more than 25 percent.
								(2)RulemakingThe Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of subsection
				(a) is inconsistent with the public interest for purposes of
			 paragraph
				(1)(A).
							(3)Labor
				costsFor purposes of this subsection, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
							(4)Requests for
				waiversA recipient of assistance under this title seeking a
				waiver under paragraph (1) shall submit a request for such waiver
			 to the Secretary in such form and containing such information as the
			 Secretary may
				require.
							(c)Waiver
				requirements
							(1)Public
				notification of and opportunity for comment on request for a waiver
								(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
								(B)Notice
				requirementsA notice provided under subparagraph (A)—
									(i)shall include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of subsection (b)(1); and
									(ii)shall be provided by
				electronic means, including on the official public Internet website
			 of the
				Department of Transportation.
									(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
								(A)addresses the
				public comments received under paragraph (1)(A); and
								(B)is published
				before the waiver takes effect.
								(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this title that restricts—
							(1)a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
							(2)any recipient of
				such assistance from complying with such State requirements.
							(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out this title if the Secretary, the head of any
			 department,
				agency, or instrumentality of the United States, or a court
			 determines that
				such person intentionally—
							(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
								(A)were used in a
				project to which this section applies; and
								(B)were not produced
				in the United States; or
								(2)represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
								(A)were used in a
				project to which this section applies; and
								(B)were not produced
				in the United States.
								(f)Consistency with
				international agreements
							(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
							(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out this title, including any project for which the
			 Secretary has
				issued a waiver under subsection (b), if the Secretary, in
			 consultation with
				the United States Trade Representative, determines that the foreign
			 country is
				in violation of the terms of an agreement with the United States by
				discriminating against steel, iron, or manufactured goods that are
			 produced in
				the United States and covered by the
				agreement.
							.
			(b)Review of
			 nationwide waivers
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and at least every 5 years thereafter, the Secretary of
			 Transportation
			 shall review each standing nationwide waiver issued under section 313 of
			 title
			 23, United States Code, to determine whether continuing such waiver is
			 necessary.
				(2)Public
			 notification of and opportunity for comment on review of standing
			 nationwide
			 waiversIn conducting a
			 review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing
			 the review.
				(3)Notice
			 requirementA notice provided
			 under paragraph (2) shall be provided by electronic means, including on
			 the
			 official public Internet website of the Department of Transportation.
				(4)Detailed
			 justification in Federal RegisterIf the Secretary finds it is necessary to
			 continue a standing nationwide waiver after a review under paragraph (1),
			 the
			 Secretary shall publish in the Federal Register a detailed justification
			 for
			 such waiver that addresses the public comments received under paragraph
			 (2).
				(c)Repeals
				(1)Waiver
			 notification and annual reportsSection 117 of the SAFETEA–LU Technical
			 Corrections Act of 2008 (23 U.S.C. 313 note) is repealed.
				(2)Notice and
			 public commentsSection 123
			 of title I of division A of the Consolidated Appropriations Act, 2010 (23
			 U.S.C. 313 note) is repealed.
				5.Public
			 transportation Buy America provisions
			(a)In
			 generalSection 5323(j) of
			 title 49, United States Code, is amended to read as follows:
				
					(j)Buy
				America
						(1)Domestic source
				requirement for steel, iron, and manufactured goods
							(A)In
				generalNotwithstanding any other provision of law, and except as
				provided in subparagraph (B), funds made available to carry out
			 this chapter
				may not be obligated for a project unless the steel, iron, and
			 manufactured
				goods used for the project are produced in the United States.
							(B)Special rules
				for rolling stockFunds made available to carry out this chapter
				may not be obligated for the procurement of rolling stock
			 (including train
				control, communication, traction power equipment, and rolling stock
			 prototypes)
				unless—
								(i)the cost of
				components and subcomponents produced in the United States—
									(I)for fiscal year
				2015 is more than 60 percent of the cost of all components of the
			 rolling
				stock;
									(II)for fiscal year
				2016 is more than 70 percent of the cost of all components of the
			 rolling
				stock;
									(III)for fiscal year
				2017 is more than 80 percent of the cost of all components of the
			 rolling
				stock;
									(IV)for fiscal year
				2018 is more than 90 percent of the cost of all components of the
			 rolling
				stock; and
									(V)for fiscal year
				2019, and each fiscal year thereafter, is 100 percent of the cost
			 of all
				components of the rolling stock; and
									(ii)final assembly of
				the rolling stock, including rolling stock prototypes, occurs in
			 the United
				States.
								(C)ScopeThe
				requirements under this subsection shall apply to all contracts for
			 a public
				transportation project carried out within the scope of the
			 applicable finding,
				determination, or decision under the National Environmental Policy
			 Act of 1969
				(42 U.S.C. 4321 et seq.), regardless of the funding source of such
			 contracts,
				if at least one contract for the public transportation project is
			 funded with
				amounts made available to carry out this chapter.
							(2)Exceptions
							(A)Issuance of
				waiversThe Secretary may waive the requirements of paragraph (1)
				only if the Secretary finds that—
								(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined
			 in accordance
				with the regulations issued under subparagraph (B);
								(ii)the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
									(I)in sufficient and
				reasonably available quantities; and
									(II)of a satisfactory
				quality; or
									(iii)the use of
				steel, iron, and manufactured goods produced in the United States
			 for a project
				will
				increase the project schedule or total cost of
			 the
			 project by more than 25 percent.
								(B)RulemakingThe Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of paragraph
				(1) is inconsistent with the public interest for purposes of
			 subparagraph
				(A)(i).
							(C)Components of
				rolling stockIf the
				Secretary finds that a component of rolling stock is not produced
			 in the United
				States in sufficient and reasonably available quantities or to a
			 satisfactory
				quality, the Secretary may issue a waiver under subparagraph (A)
			 with respect
				to such component.
							(D)Labor
				costsFor purposes of this
				subsection, labor costs involved in final assembly shall not be
			 included in
				calculating the cost of components.
							(E)Requests for
				waiversA recipient of assistance under this chapter seeking a
				waiver under subparagraph (A) shall submit to the Secretary a
			 request for the
				waiver in such form and containing such information as the
			 Secretary may
				require.
							(3)Waiver
				requirements
							(A)Public
				notification of and opportunity for comment on request for a waiver
								(i)In
				generalIf the Secretary receives a request for a waiver under
				paragraph (2), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
								(ii)Notice
				requirementsA notice provided under clause (i) shall—
									(I)include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under paragraph (2)(A)(i),
			 (2)(A)(ii), or
				(2)(A)(iii); and
									(II)be provided by
				electronic means, including on the official public Internet website
			 of the
				Department of Transportation.
									(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
								(i)addresses the
				public comments received under subparagraph (A)(i); and
								(ii)is published
				before the waiver takes effect.
								(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this chapter that restricts—
							(A)a State from
				imposing requirements that are more stringent than those imposed
			 under this
				subsection with respect to limiting the use of articles, materials,
			 or supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
							(B)any recipient of
				such assistance from complying with such State requirements.
							(5)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out this chapter or any other law providing
			 Federal public
				transportation assistance if the Secretary, the head of any
			 department, agency,
				or instrumentality of the United States, or a court determines that
			 such person
				intentionally—
							(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
								(i)were used in a
				project to which this subsection applies; and
								(ii)were not produced
				in the United States; or
								(B)represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
								(i)were used in a
				project to which this subsection applies; and
								(ii)were not produced
				in the United States.
								(6)Consistency with
				international agreements
							(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
							(B)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out this chapter or any other law providing Federal public
				transportation assistance, including any project for which the
			 Secretary has
				issued a waiver under paragraph (2), if the Secretary, in
			 consultation with the
				United States Trade Representative, determines that the foreign
			 country is in
				violation of the terms of an agreement with the United States by
			 discriminating
				against steel, iron, or manufactured goods that are produced in the
			 United
				States and covered by the agreement.
							(7)Opportunity to
				correct inadvertent errorThe Secretary may allow a manufacturer
				or supplier of steel, iron, or manufactured goods to correct after
			 bid opening
				an incomplete Buy America certificate or an incorrect certificate
			 of
				noncompliance (but not a failure to sign a certificate, a
			 submission of both a
				certificate of compliance and a certificate of noncompliance, or a
			 failure to
				submit any certificate) under this subsection if such manufacturer
			 or supplier
				attests under penalty of perjury that such manufacturer or supplier
			 submitted
				an incomplete or incorrect certificate as a result of an
			 inadvertent or
				clerical error. The burden of establishing inadvertent or clerical
			 error is on
				the manufacturer or
				supplier.
						.
			(b)Review of
			 general public interest waiversNot later than 1 year after the date of
			 enactment of this Act, and at least every 5 years thereafter, the
			 Secretary of
			 Transportation shall review the general public interest waivers described
			 in
			 subsection (b) of Appendix A of section 661.7 of title 49, Code of Federal
			 Regulations, to determine whether continuing such waivers is in the public
			 interest.
			6.Amtrak Buy
			 America provisions
			(a)In
			 generalSection 24305(f) of
			 title 49, United States Code, is amended to read as follows:
				
					(f)Buy
				America
						(1)Domestic source
				requirement for steel, iron, and manufactured goods
							(A)In
				generalNotwithstanding any
				other provision of law, amounts made available to Amtrak under
			 section 101(c) of
				the Passenger Rail Investment and Improvement Act of 2008 (division
			 B of Public Law 110–432; 122
			 Stat. 4908) may
				not be used for a capital project (as defined in subparagraphs (A)
			 and (B) of
				section 24401(2)) to bring the Northeast Corridor to a
			 state-of-good-repair or
				for any other capital expense of Amtrak unless the steel, iron, and
				manufactured goods used for the project or other capital expense
			 are produced
				in the United States.
							(B)ScopeThe requirements under this subsection shall apply
				to all contracts for a project or other capital expense carried out
			 within the
				scope of the applicable finding, determination, or decision under
			 the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
			 regardless of the
				funding source of such contracts, if at least one contract with
			 respect to the
				project or other capital expense is funded with amounts made
			 available under
				section 101(c) of the Passenger Rail Investment and Improvement Act
			 of 2008
				(122 Stat. 4908).(C)Special rules for rolling stockFunds made available to carry out this chapter may not be obligated for the procurement of rolling
			 stock (including train control, communication, traction power equipment,
			 and rolling stock prototypes) unless—(i)the cost of components and subcomponents produced in the United States—(I)for fiscal year 2015 is more than 60 percent of the cost of all components of the rolling stock;(II)for fiscal year 2016 is more than 70 percent of the cost of all components of the rolling stock;(III)for fiscal year 2017 is more than 80 percent of the cost of all components of the rolling stock;(IV)for fiscal year 2018 is more than 90 percent of the cost of all components of the rolling stock;
			 and(V)for fiscal year 2019, and each fiscal year thereafter, is 100 percent of the cost of all components
			 of the rolling stock; and(ii)final assembly of the rolling stock, including rolling stock prototypes, occurs in the United
			 States.(2)Exceptions
							(A)Issuance of
				waiversThe Secretary of Transportation may waive the
				requirements under paragraph (1) only if the Secretary determines
			 that—
								(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined
			 in accordance
				with the regulations issued under subparagraph (B);
								(ii)the steel, iron,
				or manufactured goods required for a project or other capital
			 expense are not
				produced in the United States—
									(I)in sufficient and
				reasonably available quantities; and
									(II)of a satisfactory
				quality;
									(iii)the use of
				steel, iron, and manufactured goods produced in the United States
			 for a project
				or other capital expense will increase the project schedule or
			 total cost of
			 the
			 project by more than 25 percent; or(iv)the cost of articles, material, or supplies bought is not more than $1,000,000.(B)RulemakingThe Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of paragraph
				(1) is inconsistent with the public interest for purposes of
			 subparagraph
				(A)(i).(C)Components of
				rolling stockIf the
				Secretary finds that a component of rolling stock is not produced
			 in the United
				States in sufficient and reasonably available quantities or to a
			 satisfactory
				quality, the Secretary may issue a waiver under subparagraph (A)
			 with respect
				to such component.(D)Labor
				costsFor purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
							(E)Requests for
				waiversIf Amtrak seeks a waiver under subparagraph (A), Amtrak
				shall submit a request for the waiver to the Secretary in such form
			 and
				containing such information as the Secretary may require.
							(3)Waiver
				requirements
							(A)Public
				notification of and opportunity for comment on request for a waiver
								(i)In
				generalIf the Secretary
				receives a request for a waiver from Amtrak under paragraph (2),
			 the Secretary
				shall provide notice of and an opportunity for public comment on
			 the request at
				least 30 days before making a determination based on the request.
								(ii)Notice
				requirementsA notice provided under clause (i)—
									(I)shall include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under clause (i), (ii), or (iii)
			 of paragraph (2)(A); and
									(II)shall be provided by
				electronic means, including on the official public Internet website
			 of the
				Department of Transportation.
									(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
								(i)addresses the
				public comments received under subparagraph (A)(i); and
								(ii)is published
				before the waiver takes effect.
								(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds described in paragraph
			 (1)(A) that
				restricts—
							(A)a State from
				imposing requirements that are more stringent than those imposed
			 under this
				subsection with respect to limiting the use of articles, materials,
			 or supplies
				mined, produced, or manufactured in foreign countries for capital
			 projects or
				other capital expenses carried out with such assistance; or
							(B)any recipient of
				such assistance from complying with such State requirements.
							(5)Intentional
				violationsPursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48,
			 Code of
				Federal Regulations, a person shall be ineligible to receive a
			 contract or
				subcontract funded with funds described in paragraph (1)(A) if the
			 Secretary,
				the head of any department, agency, or instrumentality of the
			 United States, or
				a court determines that such person intentionally—
							(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
								(i)were used in a
				capital project or other capital expense to which this subsection
			 applies;
				and
								(ii)were not produced
				in the United States; or
								(B)represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
								(i)were used in a
				capital project or other capital expense to which this subsection
			 applies;
				and
								(ii)were not produced
				in the United States.
								(6)Consistency with
				international agreements
							(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
							(B)Treatment of
				foreign countries in violation of international agreementsThe Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country
			 in a capital
				project or other capital expense funded with funds described in
			 paragraph
				(1)(A), including any project or capital expense for which the
			 Secretary has
				issued a waiver under paragraph (2), if the Secretary, in
			 consultation with the
				United States Trade Representative, determines that the foreign
			 country is in
				violation of the terms of an agreement with the United States by
			 discriminating
				against steel, iron, or manufactured goods that are produced in the
			 United
				States and covered by the
				agreement.
							.
			(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5
			 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 24305(f) of title 49, United States
			 Code, to determine whether continuing such waiver is necessary.
			7.Aviation Buy
			 America provisions
			(a)Buy America
			 preferencesChapter 501 of
			 title 49, United States Code, is amended by striking the chapter heading
			 and
			 inserting Buy
			 America.
			(b)Enhancements To
			 buy America requirementsSection 50101 of such title is amended
			 to read as follows:
				
					50101.Buy
				America
						(a)Domestic source
				requirement for steel, iron, and manufactured goods
							(1)In
				generalNotwithstanding any
				other provision of law, and except as provided in paragraph (2),
			 amounts made
				available to carry out section 106(k), 44502(a)(2), or 44509,
			 subchapter I of
				chapter 471 (except section 47127), or chapter 481 (except sections
			 48102(e),
				48106, 48107, and 48110) of this title may not be obligated for a
			 project
				unless the steel, iron, and manufactured goods used for the project
			 are
				produced in the United States.
							(2)Special rules
				for certain facilities and equipmentWith respect to a project
				for the procurement of a facility or equipment, funds made
			 available to carry
				out the provisions specified in paragraph (1) may not be obligated
			 for the
				project unless—
								(A)the cost of
				components and subcomponents produced in the United States—
									(i)for fiscal year
				2015 is more than 60 percent of the cost of all components of the
			 facility or
				equipment;
									(ii)for fiscal year
				2016 is more than 70 percent of the cost of all components of the
			 facility or
				equipment;
									(iii)for fiscal year
				2017 is more than 80 percent of the cost of all components of the
			 facility or
				equipment;
									(iv)for fiscal year
				2018 is more than 90 percent of the cost of all components of the
			 facility or
				equipment; and
									(v)for fiscal year
				2019, and each fiscal year thereafter, is 100 percent of the cost
			 of all
				components of the facility or equipment; and
									(B)final assembly of
				the facility or equipment occurs in the United States.
								(3)ScopeThe requirements under this section shall apply to
				all contracts for a project carried out within the scope of the
			 applicable
				finding, determination, or decision under the National
			 Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source
			 of such
				contracts, if at least one contract for the project is funded with
			 amounts made
				available to carry out a provision specified in paragraph (1).
							(b)Exceptions
							(1)Issuance of
				waiversThe Secretary of
				Transportation may waive the requirements of subsection (a) only if
			 the
				Secretary determines that—
								(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance
			 with the
				regulations issued under paragraph (2);
								(B)the steel, iron, or manufactured goods
				required for a project are not produced in the United States—
									(i)in
				sufficient and reasonably available quantities; and
									(ii)of a satisfactory
				quality; or
									(C)the use of steel, iron, and manufactured
				goods produced in the United States for a project will increase the
			 project schedule or total cost of
			 the
			 project by more than 25 percent.
								(2)RulemakingThe Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of subsection
				(a) is inconsistent with the public interest for purposes of
			 paragraph
				(1)(A).
							(3)Labor
				costsFor purposes of this
				section, labor costs involved in final assembly are not included in
			 calculating
				the cost of components.
							(4)Requests for
				waiversAn entity seeking a
				waiver under paragraph (1) shall submit to the Secretary a request
			 for the
				waiver in such form and containing such information as the
			 Secretary may
				require.
							(5)Preference for
				American-assembled facilities and equipmentIn the procurement of a facility or
				equipment subject to a waiver issued under paragraph (1), the
			 Secretary shall
				give preference to a facility or equipment for which final assembly
			 occurred in
				the United States.
							(6)Limitation on
				waiver authorityIn the
				procurement of a facility or equipment, if the Secretary determines
			 that
			 a component
				of the facility or equipment is not produced in the United States
			 in sufficient
				and reasonably available quantities or to a satisfactory quality,
			 the Secretary
				may issue a waiver under paragraph (1) with respect to such
			 component.
							(c)Waiver
				requirements
							(1)Public
				notification of and opportunity for comment on request for a waiver
								(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 determination based on
				the request.
								(B)Notice
				requirementsA notice provided under subparagraph (A)—
									(i)shall include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of subsection (b)(1); and
									(ii)shall be provided by
				electronic means, including on the official public Internet website
			 of the
				Department of Transportation.
									(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish a detailed
				justification  for the waiver in the Federal Register that—
								(A)addresses the
				public comments received under paragraph (1)(A); and
								(B)is published
				before the waiver takes effect.
								(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds made available to carry
			 out a
				provision specified in subsection (a)(1) that restricts—
							(1)a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
							(2)any recipient of
				such assistance from complying with such State requirements.
							(e)Consistency with
				international agreements
							(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
							(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with funds made
			 available to
				carry out a provision specified in subsection (a)(1), including any
			 project for
				which the Secretary has issued a waiver under subsection (b), if
			 the Secretary,
				in consultation with the United States Trade Representative,
			 determines that
				the foreign country is in violation of the terms of an agreement
			 with the
				United States by discriminating against steel, iron, or
			 manufactured goods that
				are produced in the United States and covered by the
				agreement.
							.
			(c)Clerical
			 amendments
				(1)Subtitle
			 analysisThe analysis for
			 subtitle VII of title 49, United States Code, is amended by striking the
			 item
			 relating to chapter 501 and inserting the following:
					
						
							501.Buy
				  America50101
						
						.
				(2)Chapter
			 analysisThe analysis for chapter 501 of title 49, United States
			 Code, is amended by striking the item relating to section 50101 and
			 inserting
			 the following:
					
						
							50101. Buy
				America.
						
						.
				(d)Prohibition on
			 contracting upon falsification of labelSection 50105 of such title is amended by
			 inserting steel, iron, or manufactured before
			 goods.
			(e)Review of
			 nationwide waiversNot later
			 than 1 year after the date of the enactment of this Act, and at least
			 every 5
			 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 50101 of title 49, United States
			 Code,
			 to determine whether continuing such waiver is necessary.
			8.Department of
			 Transportation Buy America annual reportSection 308 of title 49, United States Code,
			 is amended by adding at the end the following:
			
				(f)Buy
				AmericaNot later than February 1 of each year beginning at least 1 year after
				the date of the enactment of this subsection, the Secretary shall
			 submit  a report to Congress that—
					(1)specifies each
				project with respect to which the Secretary issued a waiver from a
			 Buy America
				requirement during the preceding calendar year;
					(2)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods
			 acquired pursuant
				to each waiver from a Buy America requirement issued by the
			 Secretary during
				the preceding calendar year;
					(3)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
					(4)provides the justification for each such
				waiver, including the specific law, treaty, or international
			 agreement under
				which the waiver was granted;
					(5)summarizes the
				funds expended on—
						(A)steel, iron, and manufactured goods
				produced in the United States for projects with respect to which a
			 Buy America
				requirement, under which the Secretary has waiver authority,
			 applied during the
				preceding calendar year; and
						(B)steel, iron, and manufactured goods
				produced outside the United States for projects with respect to
			 which the
				Secretary issued a waiver from a Buy America requirement during the
			 preceding
				calendar year; and
						(6)provides an employment impact analysis of
				the cumulative effect of all waivers from a Buy America requirement
			 issued by
				the Secretary during the preceding calendar year on manufacturing
			 employment in
				the United
				States.
					.
		
